Citation Nr: 0940454	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for manic depression.  The 
Veteran was scheduled for a Board hearing in April 2008 but 
did not appear or indicate any desire to reschedule.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for manic depression.  
The service treatment record noted that at discharge from 
service the Veteran reported a prior history of depression or 
excessive worry and loss of memory or amnesia.  After 
service, the Veteran was hospitalized at a private hospital 
in April 1990 with a possible diagnosis of bipolar illness 
and alcohol abuse.  A diagnosis of bipolar disorder was 
confirmed on private hospital records dated in 1994 and VA 
medical records dated in 2005.  The Veteran, through his 
representative, argued that he was able to conceal his 
psychiatric disorder until the early 1990's when it surfaced 
but that it actually began while he was in Italy in 1976.  
The Veteran also stated that his father died when he was in 
service.

As the record shows current diagnoses of a bipolar disorder, 
in-service complaints of depression and excessive worry and 
loss of memory or amnesia, and an indication from the Veteran 
that he has had these symptoms since service, though was able 
to hide them, a medical examination is necessary to resolve 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether his present bipolar disorder is at 
least as likely as not related to his 
service; i.e., were the complaints in 
service at least as likely as not early 
manifestations of his present psychiatric 
illness.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  Thereafter any additional development 
deemed necessary should be obtained.  If 
the benefit sought remains denied, issue 
the Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


